Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 1 of 37 PageID# 5




                    Exhibit

                              #1
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 2 of 37 PageID# 6




VIRGINIA:

                 IN THE CIRCUIT COURT FOR THE 31ST JUDICIAL CIRCUIT
                             (PRINCE WILLIAM COUNTY)
                                    Civil Division

                                      )
DARRIN ILLGES,                        )
                                      )
SAMANTHA MOUNTFORD,                   )
                                      )
                  Plaintiffs,         )
                                      )                  Case No.    CL    2019 -        2'
      v.                              )
                                      )
FCA US, LLC,                          )
SERVE:      IVA CT Corporation System )
            4701 Cox Road, Suite 285 )
            Glen Allen, VA 23060      )
                                      )
LTD, INC.,                            )
SERVE:     IVA Michael G. Charapp     )
           8180 Greensboro Dr., #1000 )
           Mclean, VA 22102           )
                                      )
                  Defendants.         )
                                      )

                                           COMPLAINT

        Plaintiffs, DARRIN ILLGES ("Mr. Illges") and SAMANTHA MOUNTFORD ("Ms.

Mountford") (collectively, "Plaintiffs"), by counsel, state as follows:

                                               Parties

       1.      Plaintiffs are natural persons. Mr. Illges is a resident of the Commonwealth of

Virginia. Ms. Mountford is a resident of North Carolina.

       2.      Defendant, FCA US, LLC ("Manufacturer Defendant") is a Delaware limited

liability corporation, registered to do business in Virginia.
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 3 of 37 PageID# 7

Darrin likes et aL v. FCA US, LI,C, et al.
Case No. CL 2019 -
Darrrin Iliges et al.'s Complaint
Page 2 of 9

        3.       Defendant, LTD, INC. ("Dealership Defendant"), is a Virginia corporation and

conducts business in Prince William County at its principal office at 14227 Jeff Davis Highway,

Woodbridge, Virginia 22191 as Lustine Chrysler Dodge Jeep Ram.

                                                Facts
                                         Vehicle Purchase
        4.       On or about July 10, 2015, Plaintiffs purchased a 2015 Dodge Ram 1500

identified by Vehicle Identification No. 1C6RR7TM3FS725116 (the "Vehicle") from the

Dealership Defendant and Manufacturer Defendant (collectively, "Defendants") at Dealership

Defendants' Woodbridge location, for a total sale price of $75,459.72, pursuant to the attached

Retail Installment Sale Contract ("Sale Contract"). EXHIBIT A.

        5.       Plaintiffs concurrently entered into a purchase contract with Dealership

Defendant. Such purchase was subject to a Manufacturer Defendant vehicle warranty and a

Dealer Defendant service contract pursuant to the Warranty Information document attached to

the Sale Contract ("Warranty"). EXHIBIT B.

        6.      Pursuant to Section 2.4, the Warranty covers the cost of all parts and labor needed

to repair components listed in Section 2.4(e) that are defective in workmanship and materials.

        7.      The Warranty lasts until either (a) five years; or (b) 100,000 miles, (the "Warranty

Term") whichever occurs first, calculated from the Basic Limited Warranty start date set forth in

Section 2.1(e) of the Warranty. Currently, the Vehicle's odometer reads 71,607 miles.

        8.      Section 3.1(b) of the Warranty provides that certain specified modifications will

void its application, namely: "disconnection, tampering with, or altering the odometer [...]

unless your repairing technician follows the legal requirements [...]."
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 4 of 37 PageID# 8

Darrin Illges et al. v. FCA US, LLC, et al.
Case No. CL 2019 -
Darrin 11figes et al.'s Complaint
Page 3 of 9

        9.       Section 3.6 of the Warranty provides additional exclusions from coverage, namely

for "the costs of repairing damage or conditions caused by [...] tampering with the emission

systems, or with a part that could affect the emission systems [...]."

        10.      From July 2015 to August 2018, Plaintiffs routinely brought their vehicle to the

Dealership Defendant for regular maintenance and service, in accordance with the service

contract. All service on the Vehicle was performed at Dealership Defendant.

                                               Engine Failure

        11.      On August 6, 2018, while Mr. Illges was driving the Vehicle from Dumfries,

Virginia to Pittsburgh, Pennsylvania the Vehicle abruptly shut off and the low oil pressure

indicator turned on.

        12.      Mr. Illges was forced to pull onto the shoulder of the Pennsylvania Turnpike at

mile marker 126.

        13.      When he exited the Vehicle, Mr. Illges noticed a large pool of oil, which had

already accumulated under the truck.

        14.      Mr. Illges towed the Vehicle to C. Harper Automotive Group ("C. Harper"), an

auto shop located at the nearby Somerset Service Plaza, to further inspect the issue.

        15.      C. Harper's technicians inspected the Vehicle and identified a large "hole" in the

side of its engine (the "Engine Failure").

                                              ,Coverage Denial

        16.     Upon inspection, on August 10, 2018, C. Harper's technicians spoke with the

Manufacturer Defendant's warranty representative to indicate the nature of the Engine Failure.

       17.      The Manufacturer Defendant immediately denied warranty coverage for the

Engine Failure without inspecting the Vehicle.
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 5 of 37 PageID# 9

 Darrin Illges et al v. FCA US, LLC, et al
 Case No. CL 2019 -
 Darrin Illges et al.'s Complaint
 Page 4 of 9

         18.      On August 16, 2016, Plaintiffs contacted Manufacturer Defendant, who then

 agreed to send a warranty representative to D. Harper to personally inspect the Vehicle.

         19.      On August 23, 2018, Manufacturer Defendant's representative visually inspected

the Vehicle's exterior, but did not examine the engine's interior (location of the Engine Failure).

         20. • Without conducting an interior inspection, Manufacturer Defendant issued a

conclusory "determination" that the cause of the Engine Failure was a result of the Plaintiffs'

removing the emissions system and denied warranty coverage once again.

         21.     On September 7, 2018, Plaintiffs towed the Vehicle to Dealership Defendant.

         22.     On September 8, 2018, after a cursory review, Dealership Defendant indicated

that they could not definitively state the cause of the Engine Failure, but denied coverage.

        23.      Dealership Defendant stated to Plaintiffs that it had seen similar failures on Dodge

Rams, which occurred both in instances where emissions systems had been removed, and in

instances where emissions systems had not been removed.

        24.      On September 21, 2018, Plaintiffs towed the Vehicle to their private property.

        25.      On September 22, 2018, Plaintiffs towed the Vehicle to Dulles Motorcars in

Leesburg, Virginia, who estimated that it would cost $17,766.00 to repair the Engine Failure.

        26.      Plaintiffs did not disconnect, tamper with, or alter the odometer.

        27.      The cost of repairing the damage caused by the engine leak was not caused by

tampering with the emission systems, or with any part that could affect the emission systems.

        28.      The various technicians who have examined the Vehicle agree that it is not

mechanically possible for the removal of emissions to have caused the Vehicle's failure.

        29.      To date, Defendants continue to refuse to provide necessary repairs, as required

under the Sale Contract and Warranty.
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 6 of 37 PageID# 10

 Darrin Illges et aL v. FCA US, LLC, et at
 Case No. CL 2019 -
 Darrin Illges et al.'s Complaint
 Page 5 of 9

         30.      At all relevant times since the engine failure the Vehicle has not be driven by

 Plaintiffs and has otherwise been inoperable by them.

                                COUNT I: Breach of Express Warranty

         31.      Plaintiffs incorporate all prior allegations.

         32.      Plaintiffs are each a "purchaser," "buyer," and "consumer" as those terms are

 defined in Va. Code §§ 8.1A-201(30); 8.2-103(1)(a); and 15 U.S.C. §2301(3).

         33.     Defendants are each a "seller" and "merchant," with respect to the Vehicle, as

 those terms are defined in Va. Code §§ 8.2-103(d) and 8.2-104(1). Defendants are each a

 "supplier," and "warrantor" as defmed in 15 U.S.C. §2301, (4), and (5).

         34.     The referenced transaction between Plaintiffs and Defendants was a "sale" as that

 term is defined in Va. Code § 8.2-106, the Vehicle is a "consumer product" as defined in 15

 U.S.C. §2301(1), and the Warranty and Vehicle service agreement are an "express warranty" and

 a "written warranty," as those terms are defined in Va. Code § 8.2-313 and 15 U.S.C.

§2301(6)(A).

        35.      By executing and delivering the Sale Contract and Warranty, Defendants

represented that the Vehicle was defect free and would meet specifications and performance set

out in the Warranty, for the duration of the Warranty Term (the "Express Warranty").

        36.      Defendants breached the Express Warranty by delivering the Vehicle to Plaintiffs

in a defective state as the Vehicle's engine is covered by the Express Warranty.

        37.      On August 6, 2018, as a direct and proximate cause of Defendants' breach, the

Vehicle's engine failed, forcing Mr. Illges to immediately pull over and have the Vehicle towed

to an automotive shop nearby, where it could be inspected.

        38.      Plaintiffs notified Defendants of their breach pursuant to Va. Code § 8.2-607.
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 7 of 37 PageID# 11

 Darrin likes et aL v. FCA US, LLC, et al.
 Case No. CL 2019 -
 Darrin likes et al.'s Complaint
 Page 6 of 9

         39.      As a direct and proximate cause of Defendants' breach, Plaintiffs suffered

 consequential, actual and incidental damages, including $17,766.00 in repair costs, lost use of the

 Vehicle, towing costs, financing costs, other Vehicle related service expenses, and the value of

 their time and resources devoted to rectifying the issues created by the Engine Failure.

         40.     The breach suffered by Plaintiffs is so material and substantial in nature that it

 affects the very essence of the contract and serves to defeat the object of the parties, and

 therefore entitles Plaintiffs to a rescission of the original Sale Contract and Warranty.

        41.      Plaintiffs were also forced to incur otherwise unnecessary legal costs and

 attorney's fees, for which they now seek to be compensated under 15 U.S.C. § 2310(d)(2).

                               COUNT IL Breach of Implied Warranty

        42.      Plaintiffs incorporate all prior allegations.

        43.      Plaintiffs are each a "purchaser," "buyer," and "consumer" as those terms are

defined in Va. Code §§ 8.1A-201(30); 8.2-103(1)(a); and 15 U.S.C. §2301(3).

        44.      Defendants are each a "seller" and "merchant," with respect to the Vehicle, as

those terms are defmed in Va. Code §§ 8.2-103(d) and 8.2-104(1). Defendants are each a

"supplier," and "warrantor" as defined in 15 U.S.C. §2301, (4), and (5).

        45.     The referenced transaction between Plaintiffs and Defendants was a "sale" as that

term is defined in Va. Code § 8.2-106, the Vehicle is a "consumer product" as defined in 15

U.S.C. §2301(1), and the Warranty delivered by Defendants created an "implied warranty" as

that term is defined in Va. Code § 8.2-314 and 15 U.S.C. §2301(7).

        46.     By executing and delivering the Sale Contract and Warranty, Defendants

warranted that the Vehicle, was merchantable, both in materials and workmanship, and would

meet a specified level of performance over the Warranty Term (the "Implied Warranty").
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 8 of 37 PageID# 12

 Darrin likes et tiL v. FCA US, LLC, et aL
 Case No. CL 2019 -
 Darrin Illges et al.'s Complaint
 Page 7 of 9

         47.      Defendants breached the Implied Warranty by delivering the Vehicle to Plaintiffs

 in a defective state.

         48.     On August 6, 2018, as a direct and proximate cause of Defendants' breach, the

 Vehicle's engine failed, forcing Mr. Illges to immediately pull over and have the Vehicle towed

 to an automotive shop nearby, where it could be inspected.

         49.     On August 6, 2018, Plaintiffs notified Defendants of the breach pursuant to Va.

 Code § 8.2-607.

         50.     As a direct and proximate cause of Defendants' breach, Plaintiffs suffered

 consequential, actual and incidental damages, including $17,766.00 in repair costs, lost use of the

 Vehicle, towing costs, financing costs, other Vehicle related service expenses, and the value of

 their time and resources devoted to rectifying the issues created by the Engine Failure.

         51.     The breach suffered by Plaintiffs is so material and substantial in nature that it

affects the very essence of the contract and serves to defeat the object of the parties, and

therefore entitles Plaintiffs to a rescission of the original Sale Contract and Warranty.

        52.      Plaintiffs were also forced to incur otherwise unnecessary legal costs and

attorney's fees, for which they now seek to be compensated under 15 U.S.C. § 2310(d)(2)

                              COUNT III: Breach of Service Warranty
                                      As to Dealership Defendant
        53.      Plaintiffs incorporate all prior allegations.

        54.      Plaintiffs are each a "purchaser," "buyer," and "consumer" as those terms are

defined in Va. Code §§ 8.1A-201(30); 8.2-103(1)(a); and 15 U.S.C. §2301(3).

        55.      Defendant Dealership is a "seller" and "merchant," with respect to the Vehicle, as

those terms are defined in Va. Code §§ 8.2-103(d) and 8.2-104(1). Defendants are each a

"supplier," and "warrantor" as defined in 15 U.S.C. §2301, (4), and (5).
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 9 of 37 PageID# 13

 Darrin Illges et al. v. FCA US, LLC, et al
 Case No. CL 2019 -
 DarrinIges et al.'s Complaint
 Page 8 of 9

         56.      The referenced transaction between Plaintiffs and Defendants was a "sale" as that

 term is defined in Va. Code § 8.2-106, the Vehicle is a "consumer product" as defined in 15

 U.S.C. §2301(1), and the Warranty is an,"express warranty," a "written warranty," and a "service

 contract," as those terms are defined in Va. Code § 8.2-313 and 15 U.S.C. § 2301(6)(B) & (8).

         57.      By executing and delivering the Sale Contract and Warranty, Defendants

 undertook the obligation to perform services to remedy the Vehicle's failures not caused by

 Plaintiffs, for the duration of the Warranty Term ("Service Warranty").

         58.      On August 6, 2018, as a direct and proximate cause of the Vehicle's original

 defect, the Vehicle's engine failed, forcing Mr. Illges to immediately pull over and have the

 Vehicle towed to an automotive shop nearby, where it could be inspected.

         59.     The Engine Failure was not caused by Plaintiffs.

         60.     Plaintiffs immediately notified Defendants of the Engine Failure.

         61.     Defendants breached the Service Warranty by refusing to cover the cost of parts

and labor needed to repair the Vehicle caused by the Engine Failure.

        62.      As a direct and proximate cause of Defendants' breach, Plaintiffs suffered

consequential, actual and incidental damages, including $17,766.00 in repair costs, lost use of the

Vehicle, towing costs, financing costs, other Vehicle related service expenses, and the value of

their time and resources devoted to rectifying the issues created by the Engine Failure.

        63.      Plaintiffs were also forced to incur otherwise unnecessary legal costs and

attorney's fees, for which they now seek to be compensated under 15 U.S.C. § 2310(d)(2).

                   COUNT IV: Violation of Virginia Consumer Protection Act

        64.      Plaintiffs incorporate all prior allegations.
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 10 of 37 PageID# 14

  Darrin Illges el al. v. FCA US, LLC, et al.
  Case No. CL 2019 -
  Darrin Mges et al.'s Complaint
  Page 9 of 9

          65.      Defendants are both a "supplier", and Plaintiffs are both a "consumer", as those

  terms are defined under the Virginia Consumer Protection Act in Va. Code § 59.1-198.

          66.      The transaction at issue was a "consumer transaction" as defined by Va. Code §

  59.1-198.

          67.      Defendants knowingly misrepresented that the Vehicle and Warranty coverage

 were of a particular standard, quality, grade, style, or model and that repairs, alterations,

 modifications, or services would be performed in violation of Va. Code § 59.1-200.

          68.      Defendants' actions were willful, knowing and deliberate, as is reflected by the

 persistent and continuous behavior of Defendants in its refusal to address such deficiencies,

 despite repeated opportunities to do so, as prompted by Plaintiffs and undersigned counsel.

          69.      As a direct and proximate cause of Defendants' misrepresentation, Plaintiffs

 suffered consequential, actual and incidental damages, including $17,766.00 in repair costs, lost

 use of the Vehicle, towing costs, financing costs, other Vehicle related service expenses, and the

 value of their time and resources devoted to rectifying the issues created by the Engine Failure.

          70.      Plaintiffs were forced to incur otherwise unnecessary legal costs and attorney's

 fees, for which they now seek to be compensated under Va. Code § 59.1-204.

          71.      Plaintiffs are entitled to treble damages under Va. Code § 59.1-204.

          WHEREFORE, Plaintiffs, DARRIN ILLGES and SAMANTHA MOUNTFORD request

 the following relief:

          1.       Rescission of the original Sale Contract and Warranty;

          2.       Judgment in favor of Plaintiffs, DARRIN ILLGES and SAMANTHA

 MOUNTFORD, against Defendants, FCA US, LLC and LTD, INC., joint and several, awarding

 Plaintiffs SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00) in compensatory damages;
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 11 of 37 PageID# 15

 Darrin likes et al. v. FCA US, LLC, et al.
 Case No. CL 2019 -
 Darrim Illges et al.'s Complaint
 Page 10 of 9

         3.       Judgment in favor of Plaintiffs, DARRIN ILLGES and SAMANTHA

 MOUNTFORD, against Defendants, FCA US, LLC and LTD, INC., joint and several, awarding

 Plaintiffs TWO HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($225,000.00) in treble

 damages;

         4.       Judgment in favor of Plaintiffs, DARR1N ILLGES and SAMANTHA

 MOUNTFORD, against Defendants, FCA US, LLC and LTD, INC., joint and several, awarding

 Plaintiffs their costs and fees, pursuant to 15 U.S.C. § 2310(d)(2) and/or Va. Code § 59.1-204.

         5.       Such other and further relief that the Court may deem appropriate.

                                                         DARRIN ILLGES & SAMANTHA
                                                         MOUNTFORD
                                                         By Counsel

         SUROVELL SAACS LEVY PLC


 By:
        Stephen P. Pierce, Esquire, VSB No. 84999
        Tyler J. Blaser, Esquire, VSB No. 90566
        4010 University Drive, Second Floor
        Fairfax, Virginia 22030
        Telephone: 703.277.9763
        Telephone 703.277.9708
        Facsimile: 703.591.9285
        Email: SPierce@SurovellFirm.com
        Email: TBlaser@SurovellFirm.com
        Counsel for Mr. lllges & Ms. MounYbrd

                                        Listing of Attached Exhibits

 EXHIBIT A                Sale Contract                                (Jul. 10, 2015)

 EXHIBIT B                Warranty Information                         (Jul. 10, 2015)
               Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 12 of 37 PageID# 16
                                                            ite...•—••••. •. • ••• • •—•••••••••••••• • •   •••• • maws* -.I.


                                                                        SIMPLE FINANCE CHARGE

                                              Dealer Number                                         Contract Number

     Buyer Name and Address                                 Co-BuyerNameartdAddnef .
     (Including County and Zip Code)                        UncludingCountyartiMpea
                                          FORD              ()AMR DONAW                                                           MUNE DoNE JEEP
                         (17::ili4 7,     GT                4302 STOHE OOKX                                                       f42171•EFFERSON DAVIS HWY
                      vA '1.2025                            DUPWRIES VA12025                                                      voimactivw 22191
                  34;1.                                     PRINCE                                                                Pplypg .011k1A0,
You, the Buyer (and Co-Buyer, if any), may buy the vehicletekiktir bash-of.orrbrea43Y:.kintrug      . this contract, you choose to. buy thr
vehicle on credit under the agreements on the front and back of this contract. You agree to pay the Seller - Creditor (sometimes "we
or °A" in this contract) the Amount Financed and Finance Charge in:U.S.-furidaaccordingtolhepayment schedule beim. We wilt figure you
finance charge on a daily basis..The Truth-in-Lending Disclosures below are part of this contract.:
                                            Make
i
!New/Used/Demo                Year      : and Model                Vehicle IdentifrodOn Naribei•                                       Primary Use For Which Purchased
                                                                                                                                      ' Personal, family, or hOusehold unless
                                                                                                                                          ' otherwise indicated below
I                                       .!i.;.:                                                                                   • business
                                                                                 '/25l 16                                         El agricultural                      .
                                                                                                                                                                         .

                           FEDERAL TRUTH-IN-LENDING DISCLOSURES                                                                   Insurance. You may buy the physical damage Insurance this
..
        ANNUAL               FINANCE        Amount             Total of           Total Sale •                                    contract requires (see back) from anyone 'you choose who is
     PERCENTAGE              CHARGE        Financed          Payments                Price                                        authorized to sell such insurance In Wgrib. Your choice will not
          RATE               The dollar  The amount of    The amount you        The total cost of                                 affect our dedsion to extend crenate terms of this contract You are
       The cost of          amount the   credit provided will have: paid after your purchase on                                   not required to buy any other insurance to obtain credit unless the box
      your credit as         credit will    to you or    you have made all credit, including                                      indicating Vendor's Single Interest insurance is required is checked
      a yearly rate:         cost you.   on your behalf.    payments as           your down
                                                              scheduled.          payment of                                      below.
                                                                                        o_ 00 is
                                                                                                                                       If any Insurance is checked below, policies or cerftletestdithe
                                                                               $                                                  named insurance companies will descrte the terms mid conditions:,
            l.: , :':   ok     9-: S9.63 $ 65500.09 $ 75459.72 $ 75459 72
                                                    ,
    Your Payment Schedule Will Be:                                                                                                 Check the insurance you want and sign below:
      Number of     Amount of               When Payments                                                                                   Optional Credit Insurance
       Payments     Payments                    Are Due                                                                           0 Credit Life: 0 Buyer 0 Co-Buyer 0 Both
                                     Monthly beginning                                                                            0 Credit Disability:0 Buyer 0 Co-Buyer 0 Both
          .::          :. , ii . 33 )8/24/20 5
                                                                                                                                  Premium:
                                                                                                                                    Credit Life $           NiA
            ,
          ff?.                           i•   '.,   OA                                                                              Credit Disability $     /V A
     Or As Follows:'           '                                                                                                  Insurance Company Name VA      •
                                                                                                                                   N/A
                                                                      ,                                                           Home Office Address N/A
     Late Charge. If payment is not received in full within _ 7 : days. after it is due,
                                                                                                                                    /A
                                                                                                                                  Wit It insurance and crag clwabiTrly insuiance are not required to
     you will pay a late charge of ____5% of the part of the payMent ttiat is late.'
                                                                                                                                  obtain credit (see back). You have the It to Use alternate coverage
     Prepayment. If you pay off all your debt early, you will not have to pay a penalty. -                                        'or* such insurance elsewhere. Your ice of insurerwill not dad
     Security Interest. You are giving a security interest in the vehicle being purchased.                                         our decision to edend credrt or the terms of this ombact.Your decision
     Additional Information: See this contract for more information Including.                                                     to buyornottobuy aeddffeinsuranceandcreditdisabityinsurance
     information about nonpayment, default, any required repayment it; fyll before the                                             will not be a factor in the add approval process. They will not be
     scheduled date and security interest.                                                                                         provided unless jou sign and agme to pay the eta cost if you choose
                                                                                                                                   this insurance, te =1 is shown in Item 4A of the Itemization of
                                                                                                                                   Amount Financed. Credit life insurance is based on your Might]
     ITEMIZATION OF AMOUNT FINANCED                                                                                                payment schedule. This insurance may not pay all you owe on this
                                                                                                            $ 53162.40 '7.. (1)    contract if you. make late payments. Credit Disability Insurance does
    1 Cash Price (including $ 198'3.-4° sales tax)                                                                                                ase In )rour payment or in the number of payments.
                                                                                                                                   not cover any incre
    2 Total Downpaymenl           , ,                                                                                              Coverage for credit file insurance and credit duabity insurance ends
             Trade-In" u                                                                                                           on the original due date for the last payment unless a different tennlot
                        (Year)     (Make)                    (Model)                                                               the insurance is shown below.
             Gross Trade-In Allowance                                                       $ 25000.00.
             Less Pay Off Made By Seller                                                    $ 35116.80
             Equals Net Trade In                                                            $-10116.80
             + Cash                                                                                N/A
             + Other               i:!1:.tsi A 1.!..                                           3250.00
             (If total downpayrnent is negative, enter "O' and see 41 below)                           0.00 (2)
    3 Unpaid Balance of Cash Price (1 minus 2)                                                   $ 53162,40 (3)                          Other Optional Insurance
    4 Other Charges Including Amounts Paid to Others on Your Behalf                                                               0 N /A                        q/A
                                                                                                                                        Type of Insurance       Term
       (Seller may keep part of these amounts):
       A Cost of Optional Credit Insurance                                                                                        Premium $                             N/A
         Fad irdairance Company or Companies.                                                                                     ireigance Company Na                   /A
         1.1t
           .                                                            kIA
                                                                            niA
         tizestagirarstelaSteesk issuance
      Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Pagen you  13mane oftate
                                                                                   37payments.
                                                                                          PageID#             17
                                                                                                 viewi udouluiy ilitancinvy UW4
Irmwroximw..;                                     62 .0 to  contract
  cairmitaiiritdibdi4$ *  Sales tax)                        not cover any increase in your payment or in the number  of payments.
 2 Total Downpaygrn =                 00                                                                                                       Coverage for credit life insurance and credit disability-insurance ends
                                                                                                                                               on the original due date for the last payment unless a different term for
          Trade-In                   '
                                                         (Model)                                                                               the insurance is shown below.
                      (Year)   (Make)
                                                                                             $   25400 . 00
          Gross Trade-In Allowance
                                                                                             $   351 ! 6 .130
          Less Pay Off Made By Seller
                                                                                             $-10316.80
          Equals Net Trade In
                                                                                                     14/A
          + Cash
             cithefF AC TORY REBATE                                                          $   3250.00
          (if total dcompayment is negative, enter 11" and see 41 below)                                                            (2)
                                                                                                       $    53162..40               (3)                    Other Optional insurance
 3 Unpaid Balance of Cash Price (1 minus 2)
 4 Other Charges Including Amounts Paid to Others on Your Behalf
                                                                                                                                               oWA
                                                                                                                                                          Type of Insurance                               Term
    ($effir.thaylsoport of these arnotints):.                                                                                                                                           ' 1;
                                                                                                                                               Premium $
    A Cost Of 006401:903ift insurance
      Paid to Insurance Company or Companies.                       •                                                                          Insurance Company Name Ns,
     • Life                                                                        N/A                                                         N/A
       Disability                                                                  NIA                                A                        Home Office Address
     B Vendor's Single Interest Insurance
       Paid to Insurance Company(les).
                                                                                                                                                          Type of insurance                               Term
     C Other Optional Insurance Paid to Insurance Company or Companies $
                                                                                                                                              gArRIPCP.     .          ‘•
                                                                                                                                              Insurance Company Name .!
        1) to;.; A                             fou A
        2)t0;74 .i-                                                                                     sz,c,                                  Home Office Address w A
        3) tou A                               f014/4                                                             /                               /b
                                                                                                                                                Other optional Insure= is not required to obtain credit
     F Government Taxes Not Included.in Cash Price                                                               Cs(1
                                                                                                                                                Your dedsion to buy or not buy other optional insurance wit
     • GovernniehtlicenSeandkegistratidn Fees -_                   7.                                                                           not be a factor in the credit approval process. It will not Ix
                                                                                                                                                provided unless you sign and agree to pay the extra cost
                                                                                                         •14/A                                  Your choice of Insurer will not affect our decision to extenc
     H Government teitifibare birdie Fees                                                              19 no              •                     credit or the terms of this contract.
     I Other Charges (Seller must identify who is paid and                                                                                      I want the insurance checked above.
        describe purpose.)                                                                                                                      X '4/
       i)                                                                   .
                                               for Piio(CrellAci Leage13alance                                                                 Buyer Signature                                                Date
                                                                                                   68er         'WI
        2). to*1-tir-:- wine*                  fo               trj1          •-                                .1111'

           tO)A. r.)p t•rr c.,r1 I;            for.w rs r•ritsi -rpa!-                             7s70.)        nr:                           Co-Buyer Signature                                             Date
        4    9                                 to                                                                •                            THIS INSURANCE DOES NOT INCLUDE INSU ANCE 01
                                                                                                                                          "•• ' t,-` a                  •    "1"          4.11i             R ERT
                                                                                                                                                                                                          • I •
                                                • '                                                                                           DAMAGE
        6)to i                                 for,1!),                                                     •••!/.4.
        7)to.:;•;::                            for.!/;,..                                                   ti                                 Returned Payment Charge: If any check yot
        B)top.                                 kVA                                                                                             give us is dishonored or electronic payment yot
        9)tolip                                for.-1/ A                                                        P/A                            make is returned unpaid, we may, at our .option
       10) tp/A                                fofq / A                                                               A                        charge you $ .50
        Total Other Charges and Amounts Paid to Others on Your Behalf                                  $12337                 '-0   (4)
 5   Amount Financed (3 + 4)                                                                           $    65500 09                (5)

OPTION: 0 You pay no finance charge If the Amount Financed, item 5, is paid in full on or before
                                            , Yedrii_A__ SELLER'S INITIAL/ A




 7 VENDOR'S SINGLE INTEREST INSURANCE (VSI Insurance): If the preceding box Is checked, the Creditor requires VSI insurance for the initial term of fix
 contract to protect the Creditor for loss or damage to the vehicle (collision, fire, theft). VSI insurance is for the Creditor's sole protection.This insurance does not protec
 your interest in the vehicle. You may choosethe inkurance.company through which the VSI.insurance is obtained. If you elect to purchase VSI insurance througt
 the Creditor, the cost of this insurance is $             Hpt •       and is also shown in Item 4B of the itemization of Amount Financed. The coverage is for the initia
 term of the contract. See back of this contract for more information.

OPTIONAL GAP CONTRACT. A gap contract (debt sancellaton.contract) Is not required to obtain credit and will not be provided unless you sign below and agree to pay the extra charge. If you choost
to buy a gap contract, the charge is shown In Item 4D of the Itemization of Amount Financed. See your gap contract for details on the terms and conditions It provides. It is a part of this contract.
Term                                                   MOS.
                                                                                                                                            Name of Gap Contract
I want to buy a geptipentrajt_.
                           :-7.:%--

Buyer Signs X    •

                                         NO COOLING OFF PERIOD
State law does not provide for a "cooling off" or cancellation period for this sale. After you sign this contract,
         Case 1:19-cv-00530-LO-JFA
                          fORwr 1-01.1 7 r?
                                            Document 1-1 Filed 05/01/19 Page 14 of 37 PageID# 18
           tpiA&;.nv:;5)1 rri
                                                 0                                                                                    THIS INSURANCE DOES NOT INCLUDE INSUHAitut UN
           t
                                                                         •   • -                                                                             1 10011r0i'l PROPERTY
                                                                                                                                      DAMAGE.
       6)tei                                    fOy A
       7) t/                                    kW; t.;                                                    N A                         Returned Payment Charge: If any check you
       8)to;/                                                                                                /                         give us is dishonored or electronic payment you
       9)to. A                                                                                                                         make is returned unpaid, we may, at our .option,
       1WO A                                                                                                                           charge you $          .50
     Total Other Charges and Amounts Paid to Others on Your Behalf                                    $          'R • r         (4)
 5 Amount Financed (3 + 4)                                                                            $ 550o         nt-i       (5)

OPTION: 0 You pay no finance charge if the Amount Financed, item 5, is paid in full on or before
                                               , Ye/.          SELLER'S INITIALVI




 0 VENDOR'S SINGLE INTEREST INSURANCE (VSI insurance): If the preceding box is checked, the Creditor requires VSI insurance for the Initial term of thE
 contract to protect the Creditor for loss or damage to the vehicle (collision, fire, theft).VSI insurance is for the Creditor's sole protection. This insurance does not protec
 your interest in the vehicle. You may choose the Insurance_c:ompany through which the VSLInsurance is obtained. If you elect to purchase VSI insurance througt
 the Creditor, the cost of this insurance is $             !-!/;.•     and is also shown in Item 4B of the Itemization of Amount Financed. The coverage is for the initia
 term of the contract. See back of this contract for more information.

OPTIONAL GAP CONTRACT. A gap contract (debt cancellation contract) is not required to obtain credit and will not be provided unless you sign below and agree to pay the extra charge. If you oboes
to buy a gap contract the charge Is shown in Item 40 of the Itemization of Amount Rnanced. See your gap contract for details on the terms and conditions it provides. It is a part of this contract.

Term                                      134           Mos.
                                                                                                                                      Name of Gap Contract
I want to buy a g
                                 1:        •
Buyer Signs X
                    ;
                                          NO COOLING OFF PERIOD
State law does not provide for a "cooling off" or cancellation period for this sale. After you sign this contract
you may only cancel It lithe seller agrees or for legal cause.You cannot cancel this contract simply becausa
you change your mInd.This notice does not apply to home solicitation sales.
The Annual Percentage Rate may be negotiable with the Seiler. The Seller may assign this contrac
and retain its right to receive a part of the Finance Charge.
HOWTHIS CONTRACT CAN BE CHANGED. This contract, along with all other documents signed by you in connection with the purchasi
of the vehicle, comprise the entire agreement between you and us affecting this purchase. No oral agreements or understandings an
binding. Upon assignment of this contract: (i) only this contract and addenda to this contract comprise the entire agreement betwee
you and the assignee relating to this contract; (ii) any MangV0s_contract must be in writing and the aisig9ee mug sign it; an
(iii) no oral changes are binding.         Buyer Signs X ',1,./. . , i                   Co Buyer Signs X  4/.1 .. I/ .-1-/-r
                                                                                                                            ,
                                                                                                                            f----
If any part of this contract is not valid, all other parts stay Vifici. We may delay or refrain from enforcing any of dr rights undc
this contract without losing them. For example, we may extend the time for making some payments without extending the tim
for making others.
See back for other Important agreements.                                                                                                                                                        •
NO LIABILITY INSURANCE INCLUDED                                                                                                                                                    .
NOTICE TO RETAIL BUYER: Do not sign this contract in blank. You are entitled to a copy of the contract at the time you sigi
Keep it to protect your legal rights.
You agree to the terms of this contract. You confirm that before you signed this contract, we gave it to you, and you.
were free to take it and review it. You confirm that you received a completely filled-In copy when you signed it.
                               ..---.                                              .
            ., •• . <::..---•:—_., ,-.•:
Buyer Signs it , ; ...                                 [Wei!, r., /1 It Co-Buyer Signs X ir\-:     i ,.            Date.t,,,_
Co-Buyers and Other Owners — A co-buyer is a person who is responsible for paying the entire eiebt. An other owner is
person whose name is,on the title to the vehicle but does not have to pay the debt. The other owner agrees to the security intere
in the vehicle given to us in this contract.
Other owner signs here Xv./A                                            Addressz '
Seller signs,. i.,, ,.:.! !.2. :. , !:y.•!. ..!Et.f !. Date? / ! ,D,:! By X        . M, /                          Title

Seller assigns its interest in this contract tc, ,,                                                                ( ssigtSee) under the terms of Seller's agreement(s) with Assigni
   • Assigned with recourse                                                   x • Assigned Without recourse -                                             • Assigned with limited recour
  •    ..---,,,, ,,..••2 ,:.-.
Seller                                                                             By                                       S                  Title
         Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 15 of 37 PageID# 19
OTHtil IMPORTANT AGREEMENTS

1. FINANCE CHARGE AND PAYMENTS                                            b.   You may .have to pay all you owe at once. If yot
    a. flow we will figure the Finance Charge.. We will                       break your promises (default), we may demand that yot
        figure the Finance Charge en a- daily basis at the.:                  pay all you-owe on this contract at once. Default means
        Annual Percentage Rate on the unpaid part of the                      o • You pay any payment (plus any late charges) mon
        Amount Financed.                                                            than 10 days late or not at all;
    b. How we will apply payments. We may apply each                          • You give us false, incomplete, or misleadint
        payment to the earned and unpaid part of the Finance                        information on a credit application;
        Charge, to the unpaid part of the Amount Financed                           You start a proceeding in bankruptcy or one i:
        and to other amounts you owe under this contract in                         started against you or your property; or
        any order we choose. • •             •                                * .You break any agreements in this contract.
    c. How late payments or early payments change what                        The amount you Will owe will be the unpaid part of th.
        you must pay. We based the Finance Charge, Total                     .Amount Financed plus the earned and unpaid part of thi
        of Payments, and Total Sale Price shown on the front                  Finance Charge, any late charges, and any amounts dut
        on the assumption that you will make every payment                    because you defaulted.
        on the daY it is •due. Your Finance Charge. Total of              c. You may have to pay collection costs. If we hire a
                                                                              attorney to collect what you owe, you will pay th.
        Payments, and Total Sale Price will be more if you
                                                                              attorney's fee and court costs as the law allows. You wi
        pay late and less if you pay early. Changes may take
                                                                              also pay any; collection costs we incur as the law allows
       •the form of a larger or smaller final payment or. at our
                                                                          d. We may take the vehicle from you. If you default, w
        option, more or fewer payments of the same amount                     may take (repossess) the vehicle from you if:we do s
        as your scheduled payment with a smaller final                        peacefully and the law allows it. If your vehicle has a
        payment. We will send you a notice telling you about                  electronic tracking device, you agree that we may us
        these changes 'before. the final scheduled payment is                 the device to find the vehicle.. If we take the vehicle, an
        due.                                                                  accessories, equipment, and replacement parts wi
    d. You may prepay. You may prepay all or part of the                      stay with the 'vehicle. If any personal items are in th
       unpaid part of the Amount Financed at any time                         vehicle, we may store them for you at your expense.
        without penalty. If you do so, you must pay the earned                you do not ask for these items back, we may dispos
       and unpaid part of the Finance Charge and all other                    of them as the law allows.
       amounts due up to the date of your payment.                        e. How you can get the vehicle back if we take it. If w
    e. Your right to refinance a balloon payment. A bal-                      repossess the vehicle, you may pay. to get it bac
       loon payment is any payment other than a down pay-                    .(redeem). We will tell you how much to pay to redeerr
       ment that is more than 10% greater than the regular                    Your right to redeem ends when we sell the vehicle.
       or recurring installment payments. If you use the vehi-            f. We will sell the vehicle if you do not get it back.
       cle primarily for consumer purposes; you have the right                you do not redeem, we will sell the vehicle. We will sen
       to refinance a balloon payment over an extended                        you a written notice of sale before selling the vehicle.
       period with additional payments. The additional peri-                  We will apply the money from the sale, less allowe
       odic payments will not be more than 10% greater than                   expenses, to the amount you owe. Allowed expense
       the regularly scheduled installment payments.                          are expenses we pay as a direct result of taking th
                                                                              vehicle, holding it, preparing it for sale, and selling i
2. YOUR OTHER PROMISES TO US                                                  Attorney fees and court costs the law permits are als
    a. If the vehicle is damaged, destroyed, or missing.                     allowed expenses. If any money is left (surplus), w
         You agree to pay us all you owe under this contract                  will pay it to you unless the law requires us to pay it t
         even if the vehicle is damaged, destroyed, or missing.              someone else. If money from the sale is not enough t
    b. Using *the- vehicle. You agree not to remove the                      pay the amount you owe, you must pay the rest to u:
         vehicle from the U.S. or Canada, or to sell, rent, lease,           If you do .not pay this amount.when we ask, we ma
         or transfer any interest in       vehicle or this contract           charge you interest at.a rate notexceeding the highe:
         without • our written permis lop. You agree not to                  lawful rate until you: pay.
                                                                             What we may do about optional insurance, mainte
         expose the vehicle to misuse, serZure, confiscation, or
                                                                             nance, service or other contracts. This contract ma
        involuntary 'transfer. If we pay any repair bills, storage
                                                                             contain charges for optional insUfance, maintenancE
        bills,-taxes, fines, or charges on the vehicle, you agree
                                                                             service, or other contracts. If we demand that you pa
        to repay the amount when we ask for it.
                                                                             all you owe at once or we repossess the vehicle, w
    c. Security Interest.                                                    may claim benefits under these contracts and cam
        You give us a security Interest in:                                  them to obtain refunds of unearned charges to reduc
        •     The vehicle and all part§ or goods put on it;                  what you owe or repair the vehicle. If the vehicle is
        9     All money or goods received (proceeds) for the                 total ioss because it is confiscated, damaged, c
              vehicle;                                                       stolen, we may claim benefits under these contract
        o All insurance, maintenance, service, or other                      and cancel them to obtain refunds of unearne
              contracts we finance for you; and                              charges to reduce what you owe.
        •     All proceeds from insurance, maintenance,
              service, or other contracts we finance for you. This    4. WARRANTIES SELLER DISCLAIMS
              includes any refunds of premiums or charges from           Unless the Seller makes a written warranty, or enters int
              the contracts.                                             a service contract within 90 days from the date of thi
        This secures payment of all you owe on this contract.            contract, the Seller makes no warranties, express c
        It also secures your other agreements in this contract.          implied, on the vehicle, and There will be no implie
       -You will make sure the title' shows our security interest        warranties of merchantability or of fitness for a particul
        (lien) in the vehicle. You will notallow any other security      purpose. Any implied warranties arising -from a writte
        interest to be placed on the title Without our written           warranty or service contract are limited to the duration
         nizrmicQinn                                                     such written warranty or service contract.
          Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page       16 of 37 PageID# 20
                                                                 it.ay ...lug.                    ••   ••01,44 ,01.1, •••   II 1.0,011,0111,/ LI I   11.10.0,1,0UI IIIW./


           s. -'zcAltiriStirarice, rnairitenaribe,—terVIce;*. • or"otfler•                             and cancel them to obtain refunds of unearnE
             • contracts we finance for you; and                                                       charges to reduce what you owe.
           •    All proceeds from insurance, maintenance,
                service, or other contracts we finance for you. This                      4. WARRANTIES SELLER DISCLAIMS •
                includekawf.efpruis of premiums or charges from                               Unless the Seller makes a written warranty, or enters ini
                the cOntrads.                                                                 a service contract within 90 days from the date of th
          This secures payment*ail you owe on this contract.                                  contract, the Seller makes no warranties, express
          It also secures your Other agreements in this contract.                             implied, on the vehicle, and there will be no impliE
          You will make sure the title Sti.Owi oUr security interest                          warranties of merchantability or of fitness for a particuli
          (lien) in the vehicle. You    riotallOw any other security                          purpose. Any implied. warranties arising from a writtE
          interest to be placed on the title Without our written                              warranty or service contract are limited to the duration i
          permission.                                                                         such written warranty or service contract.
     d. _Insurance. you. must have on the vehicle.                                            This provision does not affect any warranties covering if
          You wept°. havaphysigel damage insurance covering                                   vehicle that the vehicle manufacturer may provide.
                                                                              -.11111r;                       •
                                            43.
                                             •                                                                         emnelnithontet  - dirpitateisn if
          vehicle. If you do not have this insurance, we may, if we                           window form for. this vehicle is part of this conitrac
          choose, buy physical damage insurance. If we -depide                                Information on ttid- Witidtlii fOttif-licrernoleS arty contra!
          to • .4'                             -       may eitflrhyy                          provisions in the contract of sale.
                                                   r d our hitor4in-                          Spanish. Tranalation:" Guia para compradores
                                                 at • covers only our •                       vehiculos usados. La informacion que Ve en
                 ,...,•                                                                       formulario de !a ventafillia para este vehiculo forma part
          intereit..lf we buY either type of insurance, we will tell
          you which type and the charge you must pay. The                                     del presente contrato. La informacion del formularjo o
                                                                                              la ventanilla deja sin efecto toda disposicion en contrarl
          charge will be the premium of the insurance and a
                                                                                              COntehida en el contrato de yenta.
                                                 Annual F.'.ercantaW.—__
                                                 .4iintract ..or,  dik
                                                                                          6. VSI AND OPTIONAL INSURANCE
          option, the nigheat rate the lavil-perrnits.
                                                                                               Choice of Insurer. If vendor's single interest insurance ;
          If th.e vehicle is lost or damaged. you agree that we
                                                                                               required (as indicated on the front), or if you desire option;
          rnavs a any insurance settlement to reduce what you
                                                                                               insurance, such as credit life insurance or credit disabilii
          owe or rePail OP..Vetgo4. •                                                         ..insViance...y0k.h4v.e..the. right to use alternative coverage c
                 .            .
          mince: service, or ot er con rect 1-narge                                                                                                        rer c
                                                                                               your choice. You may aisc buy required physical damag
           obtain a refund of insurance,: maintenance, service, or
                                                                                               insurance from the agent or insurer of Your choice. Yot.
                                        .--:you..7agree that We may
                                                                                               choice of agent or insurer will not affect our decision t
          stibtraatie'refiffidlribrrOtithettijou owe.
                                                                                               extend credit or your credit terms.
                                          _
3. if YOUPAY-Leag4111.EIREAKIMIRPIHER
                                                                                              .SERVICING AND COLLECTION CONTACTS
   a. You.nirtNiCtqftWrges.:YQU;Will Pay a late chargeon.
                                                                                               You agree that we may try to contact you in writing, bye-mail
    -• ---eachiate payment aiitiOWnon the-front. Acceptance. of a
                                                                                               or using prerecorded/artificial voice messages, tex
          late payment or late charge does not excuse your late pay-                           messages, and automatic telephone dialing systems, as thr
          ment or mean that you may keep making late payments.                                 law allows. You also agree that we may try to contact you ir
          If you pay late, we may also take the steps de.scribed
                                                                                               these and-other ways at any address or telephone number yot
          below.                                                                               prdVide us, even if the telephone number is a cell phonE
                                                                                           . .number or the contact results in a charge to you.

                                                                                          8. APPLICABLE LAW
                                  4,1        . 4,-4'; •
                                           .4•F`
                                                                                                       Federal, tuf.„‘vst.t,9, law_ of the state of our adqr,sE
                                                                           gRejfrtirlit,i'-;f4' 'e1. 0?raWifroiftfir§ fitritofWgtoift&rapffroltirs-coritrbet.


NOTICE: ANY HOLDER OF THIS CON‘UMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH
THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR
WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY
THE DEBTOR HEREUNDER.
The preceding NOTICE applies only to goods or services obtained primarily for personal, family, or household use. In all other cases,
Buyer will not assert against any subsequent holder or assignee of this contract any claims or defenses the Buyer (debtor) may have
against the Seller, or against the manufacturer of the vehicle or equipment obtained under this contract.



orniNe.553-VARev.7/14


                                                                    • •'
                                                     ri.0)*);••••
           Case
            owe 1:19-cv-00530-LO-JFA
                o; repaitt* yiajfic4. Document 1-1 Filed..,...
                                                         05/01/19            Page 17 of 37 PageID# 21
                                                               _. __ __ _ ,. yuu ii,vc ...,,;._,,..,..... —_ ......
                                                                               ,.._....        Insurance                                                 .
                                                                                                  - witinsintotistageltatathern-linrnAtte,agent,:or insurer oi
                                                                               •r•
                                                                               -!4;t:,   .;.:kdot..b
               nance, service, or oxner con ract c targes. r we                                your choice. You may also buy required physicai clamag€
               obtain a refund of insurance, maintenance, service, or                          inSuran.c.e from the agent or insurer of your choice. You,
          • :..other: contrect-- chargps,•=you-Fagme that We 'May                            - choice—of agent or insurer will not affect our decision tc
               subtrecflher*eftirirriftwri-Whetu owe.                                        --extend credit or your credit terms.
                                                 •,
•3. ..fic YOUrAstrAAT ,•kz:             lIetpaliDffiER PROMISES                         7. SERVICING AND COLLECTION CONTACTS
       a. YOU may.                 1ages.-YousAll jay a late charge on                         You agree that we may try to contact you in writing, bye-mail
              each late payment as shown on the front. Acceptance of a                         or using prerecorded/artificial voice messages, tex
              late payment or late charge does not excuse your late pay-                       messages, and automatic telephone dialing systems, as thi
              ment or mean that you may keep making late payments..                            law allows. you also agree that we may try to contact you
              If you pay late: we may also take the steps .desbribed                           these and-other ways at any address or telephone number yo
              below.                                                                           prd.vide us, even if the telephone number is a cell phon
                                                             • •-••••-•••-••••     ..•••      _number or the contact results in a charge to you.

                                                                                      8. APPLICABLE LAW
                                                                                     . _ Federal •law_and the law of the state of our addres
wtifkkgwo.004WW-7051WORTIRT-40T4'
                               24iNt
                                  77-                                      -           .,'-rshotrurvon the frdrit of thi§ contract apply to this contract.

• NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHIC
  THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO 0
  WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID B
  THE DEBTOR HEREUNDER.
    The preceding NOTICE applies only to goods or services obtained primarily for personal, family, or household use. In all other case
    Buyer will not assert against any subsequent holder or assignee of this contract any claims or defenses the Buyer (debtor) may hal
    against the Seller, or against the manufacturer of the vehicle or equipment obtained under this contract.



*Form. No. 553-VA Rev. 7/14




                                                • )1,   ;Iy:;•f   • .1:-
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 18 of 37 PageID# 22




                               Mt AL lifil
                     1
                                                                       1
       Y1F




                                                                                 tabbler
 Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 19 of 37 PageID# 23




                                                                                                  WARRANTY COVERAGE AT A GLANCE


DESCRIPTION                                     1 Yr/     2 Yr/    3 Yr/    3 Yr/     3 Yr/      5 Yr/    5 Yd •    5 Yr/    7 Yr/    8 Yr/
                                               12, 000   24,000   36,000   50,000   Unlimited   50,000   100,000   Unlmtd   70,000   80,000
Basic Limited Warranty Coverage


Special Extended Warranty Coverage
Anti-Corrosion Perforation Limited Warranty:
     All Panels
     Outer Panels
Powertrain Limited Warranty
Federal Emissions Warranty
Federal Emissions Warranty
     Specified Comp.

© 2014 Chrysler Group LLC




                                                                                                                                              1
 Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 20 of 37 PageID# 24




                                                                                      TABLE OF CONTENTS

6. How to Get Warranty Service                     23 8. Optional Service Contract                   34
   6.1 Where to Take Your Vehicle                  23
   62 How To Get Roadside Assistance Service - U.S or 9. Maintenance                                 35
       Canada Only *                               25     9.1 General Information                    35
   6.3 Emergency Warranty Repairs                  27     9.2 Where To Go For Maintenance            36
   6.4 Getting Service Under the Federal Emission
       Performance Warranties                      27


7. How to Deal with Warranty Problems                  29
   7.1 Steps to Take                                   29
   7.2 Helpful Addresses and Telephone Numbers . . .   32




                                                                                                      3
 Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 21 of 37 PageID# 25




                                                         WHAT'S COVERED UNDER CHRYSLER GROUP LLC'S WARRANTIES

2. What's Covered Under                                            repairs. These warranty repairs or adjustments — includ-
                                                                   ing all parts and labor connected with them -- will be
   Chrysler Group LLC's                                            made by your dealer at no charge, using new or remanu-
   Warranties                                                      factured parts.
                                                                 C. Items Covered by Other Warranties
2.1 Basic Limited Warranty                                         The following are covered by separate warranties offered
                                                                   by their makers. They are not covered by the Basic
 A. Who Is Covered?
   You are covered by the Basic Limited Warranty if you            Limited Warranty:
   are a purchaser for use of the vehicle.                          • tires;
 B. What's Covered                                                  • Unwired headphones; or
   The Basic Limited Warranty covers the cost of all parts          • items added or changed after your vehicle left the
   and labor needed to repair any item on your vehicle                manufacturing plant, such as accessories or protection
   when it left the manufacturing plant that is defective in          products, or items changed because of customization
   material, workmanship or factory preparation. There is             or van conversion.
   no list of covered parts since the only exception are tires
   and Unwired headphones. You pay nothing for these

                                                                                                                          5
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 22 of 37 PageID# 26




                                                     WHAT'S COVERED UNDER CHRYSLER GROUP LLC'S WARRANTIES
F. When It Ends                                             G. Registration and Operation Requirements
  The Basic Limited Warranty lasts for 36 months from the     The Basic Limited Warranty covers your vehicle only if:
  date it begins or for 36,000 miles on the odometer,         • it was built for sale in the U.S.;
  whichever occurs first. But the following items are
  covered only for 12 months or for 12,000 miles on the        • it's registered in the U.S.;
  odometer, whichever occurs first:                            e it's driven mainly in the U.S. or Canada; and
   e brakes (rotors, pads, linings, and drums);                * it's operated and maintained in the manner described
   • wiper blades;                                               in your Owner's Manual.
   o clutch discs or modular clutch assembly (as
     equipped);
   O windshield and rear window; and
   O wheel alignment and wheel balancing




                                                                                                                    7
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 23 of 37 PageID# 27




                                                          WHAT'S COVERED UNDER CHRYSLER GROUP LLC'S WARRANTIES
  This warranty has two time-and-mileage limits:                 2.3 Restraint System Limited Warranty
   e   For sheet metal panels, the limit is 36 months, with no       (Vehicles sold and registered in the
       mileage limit.                                                State of Kansas only)
   o   For an outer-body sheet metal panel — one that is             For vehicles sold and registered in the State of Kansas,
       finish-painted and that someone can see when walk-            seatbelts and related seatbelt components are warranted
       ing around the vehicle — the limits are 5 years or            against defects in workmanship and materials for 10
       unlimited miles on the odometer, whichever occurs             years, regardless of mileage. This warranty does not
       first                                                         cover replacement of seatbelts and related components
                                                                     required as the result of collision.
D. What's Not Covered
  Please note that while the standard Corrosion Limited 2.4 Powertrain Limited Warranty
  Warranty applies to defects in material and/or workman-
  ship, it does not cover the vehicle's matte finish appear- A. Who Is Covered?
  ance (if equipped).                                           You are covered by the Powertrain Limited Warranty if
                                                                you are a purchaser for use of the vehicle.
     Maintaining the matte finish appearance is solely the
  responsibility of the vehicle owner as described in your
  Owner's Manual.

                                                                                                                           9
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 24 of 37 PageID# 28




                                                        WHAT'S COVERED UNDER CHRYSLER GROUP LLC'S WARRANTIES
  Diesel Engine:                                                 Front Wheel Drive:
  cylinder block and all internal parts; cylinder head           transaxle case and all internal parts; axle shaft assem-
  assemblies; core plugs; fuel injection pump and injec-         blies; constant velocity joints and boots; differential
  tors; intake and exhaust manifolds; oil pan; oil pump;         cover; oil pan; transaxle speed sensors; transaxle sole-
  timing gear drive belts and/or chains and cover, turbo-        noid assembly; PRNDL position switch; transaxle elec-
  charger housing and internal parts; valve covers; water        tronic controller, torque converter, seals and gaskets for
  pump and housing; seals and gaskets for listed compo-          listed components only.
  nents; glow plugs and all sensors.
                                                                 NOTE: MANUAL TRANSMISSION CLUTCH
  Transmission:                                                  PARTS ARE NOT COVERED AT ANY TIME.
  transmission case and all internal parts; torque converter,
  drive/flex plate; transmission range switch; speed sen-
  sors; pressure sensors; transmission control module; bell
  housing; oil pan; seals and gaskets for listed components
  only.
  NOTE: MANUAL TRANSMISSION CLUTCH
  PARTS ARE NOT COVERED AT ANY TIME.

                                                                                                                        11
  Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 25 of 37 PageID# 29




                                                                                                WHAT'S NOT COVERED

3. What's Not Covered                                            caused or needed because of the installation or use of
                                                                 non-Chrysler parts, components, equipment, materials,
3.1 Modifications Not Covered                                    or additives.
                                                                    Performance or racing parts are considered to be
 A. Some Modifications Don't Void the
                                                                 non-Chrysler parts. Repairs or adjustments caused by
    Warranties But Aren't Covered
                                                                 their use are not covered under your warranties.
   Certain changes that you might make to your vehicle do
   not, by themselves, void the warranties described in this     Examples of the types of alterations not covered are:
   booklet. Examples of some of these changes are:               O installing accessories — except for genuine Chrysler /
   O installing non-Chrysler Group LLC ("Chrysler") parts,         MOPAR accessories installed by an authorized
      components, or equipment (such as a non-Chrysler             Chrysler, Dodge, Jeep or Ram dealer,
      radio or speed control); and                               e applying rustproofing or other protection products;
    O using special non-Chrysler materials or additives.         O changing the vehicle's configuration or dimensions,
      But your warranties don't cover any part that was not        such as converting the vehicle into a limousine or
    on your vehicle when it left the manufacturing plant or is     food service vehicle; or
    not certified for use on your vehicle. Nor do they cover     O using any refrigerant that Chrysler has not approved.
    the costs of any repairs or adjustments that might be
                                                                                                                      13
 Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 26 of 37 PageID# 30




                                                                                                      WHAT'S NOT COVERED
   O engine tune-ups;                                             3.5 Certain Kinds of Corrosion Not
   • replacing filters, coolant, spark plugs, bulbs, or fuses         Covered
     (unless those costs result from a covered repair);              Your warranties don't cover the following:
   o cleaning and polishing; and                                     O corrosion caused by accident, damage, abuse, or
                                                                       vehicle alteration;
   O replacing worn wiper blades, worn brake pads and
     linings, or clutch linings.                                      * surface corrosion caused by such things as industrial
                                                                        fallout, sand, salt, hail, ocean spray, and stones;
3.4 Racing Not Covered                                                8   corrosion caused by the extensive or abnormal trans-
   Your warranties don't cover the costs of repairing                     port of caustic materials like chemicals, acids, and
   damage or conditions caused by racing, nor do they                     fertilizers; and
   cover the repair of any defects that are found as the result
   of participating in a racing event                                 o corrosion of special bodies, body conversions, or
                                                                        equipment that was not on your vehicle when it left
                                                                        the manufacturing plant or was not supplied by
                                                                        Chrysler.



                                                                                                                           15
 Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 27 of 37 PageID# 31




                                                                                                        WHAT'S NOT COVERED
3.7 Total Loss, Salvage, Junk, or Scrap                              3.8 Restricted Warranty
    Vehicles Not Covered                                                Your warranties can also be restricted by Chrysler.
    A vehicle has no warranty coverage of any kind if:                  Chrysler may restrict the warranty on your vehicle if the
    • the vehicle is declared to be a total loss by an                  vehicle is not properly maintained, or if the vehicle is
      insurance company;                                                abused or neglected, and the abuse or neglect interferes
                                                                        with the proper functioning of the vehicle. If the war-
    • the vehicle is rebuilt after being declared to be a total         ranty is restricted, coverage may be denied or subject to
      loss by an insurance company; or                                  approval by Chrysler before covered repairs are
    e the vehicle is issued a certificate of title indicating that      performed.
      it is designated as "salvage," "junk," "rebuilt,"
      "scrap," or some similar word.
        Chrysler will deny warranty coverage without notice
    if it learns that a vehicle is ineligible for coverage for any
    of these reasons.




                                                                                                                              17
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 28 of 37 PageID# 32




                                                                                     OTHER TERMS OF YOUR WARRANTIES

4.2 Pre-Delivery Service                                          4.3 Production Changes
    A defect in or damage to the mechanical, electrical,             Changes may be made in vehicles sold by Chrysler and
    sheet-metal, paint, trim, and other components of your           its dealers at any time without incurring any obligation to
    vehicle may have occurred at the factory or while it was         make the same or similar changes on vehicles previously
    being shipped to the dealer.                                     built or sold.
      Such a defect or damage is usually detected and
    corrected at the factory. In addition, dealers must inspect
    each vehicle before delivery. They repair any defects or
    damage detected before the vehicle is delivered to you.




                                                                                                                              19
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 29 of 37 PageID# 33




                                                                        EMISSION WARRANTIES REQUIRED BY LAW
  e vacuum hoses, clamps, and fittings, as well as tubing   o mass air flow sensor
    used for these components
                                                            O nitrous oxide sensors
  O vacuum, temperature, altitude, speed, time-sensitive
                                                            o on-board diagnostic-system components
    valves, sensors, and switches used in these compo-
    nents and systems                                       • oxygen sensors
  Ram 1500 — Diesel                                         O particulate matter sensor
  O charge air cooler                                       6   throttle body .
  O crankcase ventilation system                            O transmission control module
  O electronic fuel injection system, including injectors   O turbocharger
  O exhaust gas recirculation valve & control system        * urea (DEF) tank & control system
  o exhaust manifold                                        O vacuum hoses, clamps, & fittings, as well as tubing
  e fuel cap & tank assembly, pump, & fuel lines              used for these components

  O glow plugs                                              e vacuum, temperature, altitude, speed, time sensitive
                                                              valves, sensors, & switches used in these components
  O intake manifold
                                                                                                               21
 Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 30 of 37 PageID# 34




                                                                                      HOW TO GET WARRANTY SERVICE

6. How to Get Warranty Service                                B. In Canada and Mexico:
                                                                If you are traveling temporarily in Canada or Mexico,
6.1 Where to Take Your Vehicle                                  and your vehicle remains registered in the United States,
                                                                your Chrysler warranty still applies. Service may be
 A. In the United States (We Include U.S.                       requested at any authorized Chrysler, Dodge, Jeep or
     Possessions and Territories as Part of the                 Ram dealership.
     United States for Warranty Purposes):
                                                              C. In a Foreign Country Outside of North
    Warranty service must be done by an authorized
    Chrysler, Dodge, Jeep or Ram dealer. We strongly             America:
    recommend that you take your vehicle to your Selling         If you are traveling temporarily outside of North
    Dealer. They know you and your vehicle best, and are         America, and your vehicle remains registered in the
    most concerned that you get prompt and high quality          United States:
    service. If you move within the United States, warranty      a   You should take your vehicle to an authorized
    service may be requested from any authorized Chrysler,           Chrysler, Dodge, Jeep or Ram dealer. They should
    Dodge, Jeep or Ram dealer.                                       give you the same warranty service you receive in the
                                                                     United States.



                                                                                                                       23
 Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 31 of 37 PageID# 35




                                                                                                HOW TO GET WARRANTY SERVICE
6.2 How To Get Roadside Assistance                                          1-800-521-2779. Provide your name, vehicle identifica-
    Service - U.S. or Canada Only *                                         tion number, license plate number, and your location,
                                                                            including the telephone number from which you are
 A. Who Is Covered:                                                         calling. Briefly describe the nature of the problem and
    You are covered by the Roadside Assistance services if                  answer a few simple questions.
    you are a purchaser for use of the vehicle. The Roadside
                                                                              You will be given the name of the service provider and
    Assistance services lasts for 5 years or 100,000 miles on
                                                                            an estimated time of arrival. If you feel you are in an
    the odometer, whichever occurs first, calculated from the
                                                                            "unsafe situation", please let us know. With your con-
    start date of the Basic Limited Warranty, as set forth in
                                                                            sent, we will contact local police or safety authorities.
    Section 2.1(E).
                                                                          C. Covered Services:
 B. What To Do:
    If your vehicle requires jump start assistance, out of                  Flat Tire Service
    gas/fuel delivery, tire service, lockout service or towing              If you are inconvenienced by a flat tire, we will dispatch
    as a result of a mechanical breakdown, dial toll-free                   a service provider to use your vehicle's temporary spare
                                                                            tire (if equipped) as recommended in your Owner's
                                                                            Manual. This is not a permanent flat tire repair.
   Towing services provided through Cross Country Motor Club, Inc.,
 Medford, MA 02155, except in AK, CA, HI, OR, WI, and WY, where
 services are provided by Cross Country Motor Club of California, Inc.,
 Medford„ MA 02155.
                                                                                                                                   25
 Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 32 of 37 PageID# 36




                                                                                     HOW TO GET WARRANTY SERVICE
     reimburse you for the reasonable amounts you actually 6.4 Getting Service Under the Federal
     paid, based on the usual and customary charges for that    Emission Performance Warranties
     service in the area where they were provided. Chrysler
     Group LLC's determination relating to reimbursement     A. What to Do
     are final. Correspondence should be mailed to:             If your vehicle has failed an emissions test described
                                                                in 5.2:
                     Chrysler Towing Assistance
                          P.O. Box 9145                         o Take it to an authorized Chrysler, Dodge, Jeep or Ram
                       Medford, MA 02155                           dealer as soon as possible.
                  Attention: Claims Department                  e Give the service representative the printout showing
                                                                   that your vehicle failed the test.
6.3 Emergency Warranty Repairs
    If you have an emergency and have to get a warranty           • If possible, bring all service receipts, maintenance
    repair made by someone other than an authorized                 logs, and records proving that your vehicle has been
    Chrysler, Dodge, Jeep or Ram dealer, follow the reim-           properly maintained, since you may be required to
    bursement procedure in 6.1(C).                                  show them.




                                                                                                                      27
 Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 33 of 37 PageID# 37




                                                                               HOW TO DEAL WITH WARRANTY PROBLEMS

7. How to Deal with Warranty                                         Step 2:
   Problems                                                          If your dealership still can't resolve the problem, contact
                                                                     the Chrysler Customer Assistance Center. You'll find the
                                                                     address in section 7.2.
7.1 Steps to Take
                                                                  B. What Chrysler Will Do
 A. In General
                                                                     Once you have followed the two steps described in
    Normally, warranty problems can be resolved by your
                                                                     7.1(A), a Chrysler representative at Chrysler headquar-
     dealer's sales or service departments. That's why you
                                                                     ters will review your situation. If it's something that
     should always talk to your dealer's service manager or
                                                                     Chrysler can help you with, Chrysler will provide your
     sales manager first. But if you're not satisfied with your
                                                                     dealer with all the information and assistance necessary
     dealer's response to your problem, Chrysler Group LLC           to resolve the problem. Even if Chrysler can't help you,
     (uChryslen recommends that you do the following:
                                                                     Chrysler will acknowledge your contact and explain
    Step 1:                                                          Chrysler's position.
    Discuss your problem with the owner or general manager
    of the dealership.



                                                                                                                             29
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 34 of 37 PageID# 38




                                                                         HOW TO DEAL WITH WARRANTY PROBLEMS
   time, 6) Current mileage, and 7) A description of the        e If you requested an oral hearing, a decision-maker
   action you expect to resolve your concern.                     will contact you to arrange a convenient time and
   Upon receipt of your request:                                  place for a hearing. Usually, this will be at a dealer-
                                                                  ship near you.
   • The National Center for Dispute Settlement (NCDS)
     will acknowledge receipt of your request, by mail,         o If you request a documents-only review, an NCDS
     within ten (10) days, and advise you whether or not          panel will review and decide your case. Neither you,
     your dispute is within the jurisdiction of the Process.      the dealer nor Chrysler need be present.
   • When your request is within jurisdiction NCDS will         e NCDS will send you a written Statement of Decision.
     request Chrysler and the dealer to present their side of     This statement will include the decision, any action to
     the dispute. You will receive copies of their responses.     be taken by the dealer or Chrysler and the time by
                                                                  which the action must be taken. The decision will be
   e While your dispute is pending NCDS or Chrysler may           binding on the dealer and Chrysler but not on you
     contact you to see if your case can be settled by            unless you accept the decision.
     agreement. If a settlement is offered to you, Chrysler
     will ask you to sign a form that contains that settle-     e If any action is required on the part of the dealer or
     ment. Your case will then be closed. There is no             Chrysler you will be contacted within ten (10) days
     requirement for you to participate in this settlement        after the date by which the dealer or Chrysler must act
     process.                                                     to determine whether performance has been rendered.
                                                                                                                      31
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 35 of 37 PageID# 39




                                                                HOW TO DEAL WITH WARRANTY PROBLEMS
    To contact Chrysler by email,                       o   In Puerto Rico and U.S. Virgin Islands:
    simply access the following website:                    Customer Service
    www.ramtrucks.com                                       Chrysler Group International Services LLC
    (click on the "Contact Us" button)                      Box 191857
    OIn Canada:                                             San Juan, Puerto Rico 00919-1857
     Chrysler Canada, Inc.                                  Phone: (787) 782-5757
     Customer Service                                       Fax: (787) 782-3345
     Chrysler Centre
     P.O. Box 1621
     Wmdsor, Ontario N9A-4H6
     Phone: (800) 465-2001
    OIn Mexico, contact the Customer Relations Office
     for Chrysler, Dodge, Jeep and Ram vehicles at:
     1240 Prolongacion Paseo de la Reforma Av.
     Santa Fe, C.P. 05109
     Deleg. Cuajimalpa, Mexico
     Phone (in Mexico): (015) 5081-7568
     Phone (outside Mexico): (800) 505-1300
                                                                                                        33
 Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 36 of 37 PageID# 40




                                                                                                           MAINTENANCE

9. Maintenance                                                         For your convenience, Chrysler has prepared a Main-
                                                                    tenance Log which is included in your Owner's Manual.
9.1 General Information                                             You should use this Maintenance Log to keep track of
    It's your responsibility to properly maintain and operate       scheduled maintenance, either by routinely having the
    your new vehicle. Follow the instructions contained in          repairs entered in your Maintenance Log, or by keeping
    the General and Scheduled Maintenance Service guide-            receipts or other documentation of work you've had
    lines in your Owner's Manual. Regular, scheduled main-          done on your vehicle in your Maintenance Log.
    tenance is essential to trouble-free operation. If there is a
    dispute between you and Chrysler Group LLC
    ("Chrysler") concerning your maintenance of your ve-
    hicle, Chrysler will require you to provide proof that
    your vehicle was properly maintained.




                                                                                                                        35
Case 1:19-cv-00530-LO-JFA Document 1-1 Filed 05/01/19 Page 37 of 37 PageID# 41




                                                                                                                  Second Owner's Name
     Original Owner's Name
                                                                                                                  Street Address

     Street Address
                                                                                                                  City and State                                            Zip Code

     City and State                                                            Zip Code
                                                                                                                  Date of Second Purchase                    Mileage at Purchase




    IHIIIIIIIIIIIIIII        Vehicle Identification Number                                                        Third Owner's Name


     Warranty Start Date (In-Service Date)                              Mileage at Delivery                       Street Address


                                                                                                                  City and State                                            Zip Code
     Selling Dealer                                                               Code

                                                                                                                  Date of Third Purchase                     Mileage at Purchase
     City                                                                         State


     Warranty coverage applies to all vehicle owners. To protect you In the event of a recall or any questions concerning your warranty, please tell your dealer about any crwnershlp or
     address change, and write the details here.
